Ingraham, P. J. (concurring):
I concur in the reversal of this judgment upon the ground that the evidence did not establish that the defendant was guilty of negligence. There was no satisfactory evidence that the gate refused to work because of any defect in the gate itself, or that this loose spring could have held the gate in position after the elevator had been moved. The evidence shows that the gate worked properly immediately before and after the accident. Upon the whole evidence I think it conclusively appeared that the defendant exercised all the care possible to keep this machinery in good order.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.